Mr. Chief Justice Ricks delivered the opinion of the court: Appellants’ main argument is upon the theory that the title of the property is in reality in the State, having been purchased by the trustees of schools with school money, and thereby a perpetual trust was created for the specific use of and for educational purposes and could not be diverted, and that the Statute of Limitations cannot run against property of the State. But in the view we take it is unnecessary to discuss these propositions, as we think appellants are clearly estopped from asserting any title to or interest in said lands by reason of having accepted the mortgages above set forth from the apparent owners. It is not denied but that the mortgages have been paid off and the money received by appellants, and that there is at the present time nothing due either of them. While appellees’ bill does not set up the facts as full and complete as they should be, especially in showing the source of title, etc., nor show or introduce evidence showing a connected chain of title to the present owner, yet it is stipulated and agreed that appellee Wilson, and those under whom he held, had been in actual, exclusive and open possession and occupancy of the premises in controversy, claiming the same adversely to the defendants, for forty years prior to the commencement of this suit, and that neither the complainants, nor those under whom they claimed, have had notice of any claim of the defendants to said premises, except such constructive notice as is furnished by the records of the conveyance. It would seem strange, indeed, that a person or persons would loan money upon a piece of property and accept a mortgage which stated upon its face that the mortgagor had a good and valid title to said estate from the mortgagees, and afterwards loan money and accept a mortgage from another party asserting ownership, and allow the property to be used and managed by other parties asserting ownership for a period of forty years without themselves asserting any ownership or claim of title to the property, if they were, in fact, the real owners. The only reasonable conclusion that could be reached under the condition that appears here is, that the trustees had disposed of the property and re-loaned the money upon the same to the purchasers or their grantors. Appellants accepted the mortgage, and the mortgagor expressly stated that he had good title which he obtained from the mortgagee. The appellees claim title by a connected chain of conveyances from Newcomb and Long, the respective makers of the mortgages, and were warranted in relying on the recitals in those mortgages, and appellants are now estopped from denying the truth of the statements contained "in the mortgages. Second Nat. Bank v. Gilbert, 174 Ill. 485; Orthwein v. Thomas, 127 id. 554; Despain v. Wagner, 163 id. 598; Pinckard v. Milmine, 76 id. 453; Byrne v. Morehouse, 22 id. 602; Roderick v. McMeekin, 204 id. 625. We think there is sufficient evidence in the record upon which to base the decree entered by the chancellor. The decree of the circuit court of DeWitt county is accordingly affirmed. Decree affirmed.